Citation Nr: 0840102	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-24 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The veteran's claim for service connection for PTSD was 
previously denied by the Board in August 1992.  In a 
September 2007 supplemental statement of the case, the RO 
indicated it had reopened the claim for service connection 
for PTSD and denied entitlement on the merits.  However, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen a claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.

The Board notes that, pursuant to his request, the veteran 
was scheduled for a September 2008 Travel Board hearing at 
the RO.  However, in a letter dated in August 2008, he 
withdrew his request for such a hearing.  Accordingly, the 
veteran's hearing request is deemed withdrawn and the Board 
will proceed with its review on the present record.  See 38 
C.F.R. §  20.704(e).


FINDINGS OF FACT

1.  In an August 1992 Board decision, the Board denied the 
veteran's claim for service connection for PTSD.

2.  The evidence received since the August 1992 Board 
decision that denied the veteran's claim for service 
connection for PTSD does not a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

Evidence received since the August 1992 Board decision that 
denied service connection for PTSD, which was the last final 
denial with respect to this issue, is not new and material; 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

August 2003 and May 2006 VCAA letters explained the evidence 
necessary to substantiate the claim for service connection 
for PTSD.  These letters also informed the veteran of his and 
VA's respective duties for obtaining evidence.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims has 
held that the appellant must be informed of what type of 
evidence would be considered "new" and "material," as well as 
be provided with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA 
give a claimant notice at the outset of the claims process of 
the information and evidence necessary to substantiate the 
claim, before the initial RO decision and in sufficient time 
to enable the claimant to submit relevant evidence.  This 
notice may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  In this case, the 
August 2003 and May 2006 VCAA letters notified the veteran 
that new and material evidence could be submitted to reopen 
his claim, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

In addition, in the letter dated in May 2006, VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein continued the 
denial of the claim for service connection, the rating and 
effective date aspects of the claim are moot.  Accordingly, 
any deficiency with respect to notice addressing disability 
ratings or assignment of effective dates constitutes no more 
than harmless, non-prejudicial error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully compliant VCAA notice was not completed prior 
to the initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, records from the 
Social Security Administration, and reports of VA 
examinations.  Additionally, the claims files contain the 
veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.

The Board finds that the duty to assist in this case does not 
require a VA examination because, as will be discussed below, 
new and material evidence has not been received to reopen his 
claim for service connection.  See Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007); 38 C.F.R. § 3.159(c)(4)(iii).  The Board 
acknowledges that a VA medical examination with respect to 
the claim on appeal was conducted November 2006.  However, 
because no VA examination and opinion was required in light 
of the lack of receipt of new and material evidence, any 
insufficiency in the examination was rendered moot.  
Woehlaert v. Nicholson, 21 Vet. App. 456, 463-464 (2007) 
(holding that when Board found that new and material evidence 
had not been presented, VA's duty to provide the appellant 
with a new examination was extinguished, and the matter of 
the adequacy of the VA examination provided became moot).  

The Board additionally finds that, in accord with an August 
2007 RO formal finding of lack of sufficient information to 
request research of unit records, additional attempts to 
verify or corroborate the veteran's claimed combat-related 
stressors are not warranted in this case.  As will be 
addressed in detail below, the string of confusing and 
unsupportable stressor statements received from the veteran 
renders research of claimed stressors untenable.  As a 
result, under the current state of the record, it is 
reasonably certain that further attempts to substantiate the 
veteran's claim for service connection for PTSD by attempting 
to corroborate his claimed combat-related stressors would be 
futile.  See 38 U.S.C.A. § 5103A(b).  This matter is 
discussed in greater detail and with additional reasons and 
bases in the Factual Analysis section of this decision, 
below.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Except as provided at 38 U.S.C.A. § 5108, when a claim is a 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).

38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim reviewed.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible.")

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
established the principle that the Board may not insist that 
there be corroboration of the veteran's personal 
participation in claimed stressor events.  In Suozzi, the 
Court rejected such a narrow definition for corroboration and 
instructed that "in insisting that there be corroboration of 
every detail including the appellant's personal participation 
. . ., defines 'corroboration' far too narrowly."  Id. at 
311.  Thus, Suozzi makes clear that corroboration of every 
detail is not required.  The veteran need not prove his 
physical proximity to, or firsthand experience with, attacks 
cited as stressors.  His presence with his unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, it was 
noted there that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  In that case, the 
veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the veteran alleged, 
did in fact, occur.  The Board's finding of fact in Pentecost 
that the veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 
16 Vet. App. at 129; Suozzi 10 Vet. App. at 307.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  However, where new and material 
evidence must be received to reopen a claim, until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



Factual Analysis

In a decision dated in August 1992, the Board denied the 
veteran's claim for service connection for PTSD.  As a 
result, that decision is final.  See 38 U.S.C.A. § 7104(a).  
This is the last final denial with respect to the claim for 
service connection for PTSD.  In the absence of new and 
material evidence received since the August 1992 Board 
decision, the claim may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered.  
See 38 U.S.C.A. § 7104(b).

The record at the time of the Board's August 1992 decision 
that denied entitlement to service connection for PTSD 
included a report of hospitalization post-service, from 
February 1973 to March 1973, for heroin abuse, with a history 
reported of such abuse having begun in Vietnam, and a report 
of VA hospitalization for having been shot in the hand in 
June 1975.  (The Board notes that 38 U.S.C.A. § 1110 provides 
that no compensation shall paid if a disability is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.)  

The veteran's initial application for compensation, for 
residuals of a head injury and unknown skin disease, was 
received in December 1979.  

At a January 1986 RO hearing pertaining to issues unrelated 
to psychiatric disability, the veteran described his period 
of service in detail, but did not make reference to any 
incident of combat or combat-related stressful incidents 
during the testimony.  (See January 1986 RO hearing 
transcript (Tr.) at 4-5, 8-9, 11, 17-19.)  He did, however, 
contend that he had sustained a head injury during an in-
service truck accident.  (Tr. at 18; see also VA Form 9 
received October 1984.)   

A VA record of treatment showed that the veteran sustained 
injuries in a motor vehicle accident in December 1985.  A VA 
record of hospitalization for this accident states that 
"past surgical and medical history was essentially 
unremarkable except for ethanol abuse and drug abuse."  The 
December 1985 hospitalization record indicates that the 
veteran incurred a closed cranial trauma with loss of 
consciousness in the December 1985 motor vehicle accident.  

The record also included reports of treatment and 
hospitalization for a post-service gunshot wound to the leg 
in September 1987.  An October 1987 hospital discharge report 
includes a past medical history of PTSD status post Vietnam 
experience.  The discharge diagnosis was left femoral 
fracture.  

The veteran's claim for service connection for PTSD was 
received in November 1987.

The claim for service connection for PTSD had been developed 
extensively prior to the Board's August 1992 decision.  The 
record included many descriptions of claimed stressors from 
the veteran, which the RO had sought to corroborate through 
the service department without success.  The Board had 
remanded the claim to the RO in August 1990 for further 
development.  The evidence received at the time of the 
Board's August 1992 denial included service treatment 
records, service department records including morning reports 
and service personnel records, reports from the form the 
United States Army and Joint Services Environmental Support 
Group (Environmental Support Group) discussing attempts to 
verify the veteran's claimed stressors, and VA reports of 
examination and treatment in which the veteran was diagnosed 
as having PTSD related to combat-related stressors.  Service 
treatment records of the veteran indicated that he had been 
involved in a truck accident in May 1970, during his period 
of service in Vietnam.  

In its August 1992 decision, the Board denied the veteran's 
claim on the basis that despite the diagnosis of PTSD and his 
service in Vietnam during a time of combat, no reasonably 
supportive evidence had been submitted or obtained to 
substantiate the occurrence of the stressful events reported 
by the veteran.  In its reasoning, the Board noted that a 
statement obtained form the United States Army and Joint 
Services Environmental Support Group (Environmental Support 
Group), dated December 1990, indicated that there was no 
documentation to indicate or support the veteran's claims 
that while in Vietnam he served as a convoy gunner, 
participated in search and destroy missions, or was ever 
assigned to the 7th Infantry Cavalry Division.  The Board 
found that the lack of verification of any of the numerous, 
specific incidents reported by him substantially detracted 
from his credibility.  The Board further discussed the 
claimed non-combat stressor described by the veteran of a 
truck crash which the veteran claimed resulted in serious 
injuries.  The veteran had contended that he sustained a 
serious head injury, and that the driver and another 
passenger in the vehicle sustained severe injuries.  The 
Board noted that while a review of the veteran's service 
medical records revealed that he was involved in a truck 
accident in May 1970, the service medical records did not 
indicate that the veteran sustained a serious head injury in 
the crash.

Since the time of the Board's August 1992 decision, several 
medical opinions have been received relating the veteran's 
PTSD to combat-related experiences in Vietnam.   
Additionally, there are numerous records of treatment for 
PTSD.  This evidence, however, is merely cumulative of 
evidence present in the claims file as of the August 1992 
decision in this matter.  Without corroboration or 
verification of a claimed combat stressor, this evidence is 
not "new," but is merely cumulative.  See 38 C.F.R. § 
3.156(a).

The Board has considered the matters of whether the veteran's 
claimed stressors have been corroborated, and whether 
sufficient efforts have been made to corroborate the claimed 
stressors.  The efforts made by the RO and the Environmental 
Support Group prior to the Board's August 1992 denial of the 
veteran's claim were extensive, including obtaining relevant 
morning reports, service department records, service 
treatment records, and correspondence between the RO and 
Environmental Support Group on multiple occasions.  Since 
then, the RO has received many written statements from the 
veteran recounting his claimed stressors.  

Unfortunately, the veteran's several claimed stressors lack 
the specificity required for such verification, or else 
contradict the service department information already 
received to such an extent as to rule them out as having 
occurred.  The RO's August 2007 formal finding of lack of 
sufficient information  to request research of unit records 
does an excellent job of demonstrating and illustrating this 
point.  

The Board will reiterate and elaborate on some of the August 
2007 findings of the RO.  In January 1988, the veteran 
indicated at a special psychiatric examination that he was 
originally trained as a clerk typist but that his military 
occupations specialty was then switched to gunner during his 
Vietnam service.  The veteran's service department records, 
however, indicate that he was originally a clerk typist, but 
that his military occupational specialty was changed to light 
truck driver.  Any claimed stressor based on combat duties as 
a helicopter or other gunner is essentially ruled out by this 
fact. 

Further, the RO findings and service department records are 
consistent with the occurrence of his truck accident in May 
1970.  However, while the veteran contends he witnessed 
serious injuries in the May 1970 truck accident and 
experienced a significant head injury, the morning reports 
for this period contain no indication of such injuries having 
occurred. 

With respect to more general claims of combat-related 
stressors, the veteran has submitted letters he wrote home in 
May and June of 1970, in which he wrote that he was to be 
transferred to an area where he would not see combat and is 
duties involved manual labor.  The veteran has testified as 
to an attack on Can Tho airfield in February 1971, but his 
service personnel records do not place him there at that 
time, and the veteran has not provided the names of any 
service members injured or killed in this attack.  The 
veteran has indicated that he arrived in Vietnam in handcuffs 
in December 1970, under armed guard, but his service 
personnel records indicate that he was in Vietnam from 
February 1970 to February 1971.  Thus the veteran's own 
writings during this period and the service department 
records undercut his credibility and contradict his later 
assertions.

The string of confusing and unsupportable stressor statements 
received from the veteran makes separating fact from fiction 
an untenable task.  As a result, under the current state of 
the record, it is reasonably certain that further attempts to 
substantiate the veteran's claim for service connection for 
PTSD by attempting to corroborate his claimed combat-related 
stressors would be futile.  See 38 U.S.C.A. § 5103A(b).  His 
claims contain such numerous contradictions with the official 
military records as to render them patently incredible.  See 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible.").  Thus, the ongoing assertions as to combat-
related stressors do not constitute new and material 
evidence.  Id.  Further, the duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
demonstrable failure to provide forthright information 
regarding his military service constitutes a failure to 
cooperate in the development and adjudication of his claim, 
and is a significant factor in the Board's determination that 
the case warrants no further development.

Additionally, for the reasons set forth above, the Board 
finds that there is no credible evidence or service 
department documentation to support the veteran's claims of 
having engaged in combat with the enemy.  See VAOPGCPREC 12-
99.  As a result, the favorable evidentiary provisions set 
forth at 38 U.S.C.A. § 1154(b) are not for application in the 
instant case.   

At an extensive VA examination in November 2006, the examiner 
was requested to provide an opinion as to whether the 
veteran's one corroborated claimed stressor, the May 1970 
truck accident, was the cause of his PTSD.  The examiner's 
Axis I psychiatric diagnoses were 1) history of polysubstance 
abuse and dependence IV heroin and cocaine, and 2) by history 
PTSD in good control with several medications and periodic 
outpatient group therapy.  The examiner opined that it was 
less likely than not that any residual PTSD symptoms were 
attributable to the single motor vehicle accident in Vietnam 
to which the examination was limited in terms of corroborated 
inservice stressors.  The examiner further opined that the 
multiple and severe stressors post-Vietnam (particularly the 
assaults with serious injuries, the prison terms, the 
homelessness and drug abuse) were much more probably sources 
of stress reactions.   

The November 2006 VA examination is not new and material 
evidence because, although it is new and pertains to an 
unestablished fact required to support the veteran's claim, 
it does not raise a reasonable possibility of substantiating 
the claim.  Rather, the VA examiner's opinion that the 
veteran's PTSD is not attributable to his inservice truck 
accident is additional evidence against, rather than in 
support of, the veteran's claim, and therefore raises no 
reasonable possibility of substantiating the claim.

In sum, since the time of the August 1992 Board decision that 
denied entitlement to service connection for PTSD, all newly 
received evidence is either merely cumulative or is patently 
incredible, and does not raise a reasonable possibility of 
substantiating the claim.  As a result, the Board finds that 
new and material evidence has not been received.  The factual 
basis upon which the claim was based is essentially the same 
as that at the time of the Board's August 1992 denial.  See 
38 U.S.C.A. § 7104(b).  Accordingly, reopening of the claim 
for service connection for PTSD is not warranted, and the 
claim remains denied.

Until the veteran meets his threshold burden of submitting 
new and material evidence sufficient to reopen his claim for 
service connection for PTSD, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened; the claim 
remains denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


